         Case 2:18-cr-00328-JAD-NJK Document 23 Filed 03/08/19 Page 3 of 3




 1                              UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:18-cr-00328-JAD-NJK
 4
                   Plaintiff,                           ORDER
 5
            v.                                                ECF No. 23
 6
     EDGAR ESPINOZA,
 7
                   Defendant.
 8
 9
10          IT IS ORDERED that the sentencing hearing currently scheduled for Monday,
11   March 18, 2019 at 9:30 a.m., be vacated and continued to _____________________
                                                              May 1, 2019, at the houratofthe hour
12   of _______
     11:00  a.m.___.m.
13
            DATED this 13th
                       ____ day of March, 2019.
14
                                                                            ___
15
                                                 UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                    3
